—Appeal unanimously dismissed without costs. Memoran-
dum: On appeal from a judgment dismissing his petition for a writ of habeas corpus, relator contends that the dismissal was improper. We do not reach that contention because the petition challenged the legality of his pretrial detention and he was subsequently tried, convicted and sentenced on the charges (People v Wilson, 267 AD2d 1061). “The legality of [the] pretrial detention is moot once the case is tried” (People ex rel. Greenstein v Sheriff of Schenectady County, 220 AD2d 190, 194; see, People ex rel. Chakwin v Warden, 63 NY2d 120, 125; People ex rel. Jackson v Gastin, 222 AD2d 312). (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J.— Habeas Corpus.) Present — Green, J. P., Pine, Scudder and Lawton, JJ.